Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                      No. 04-13-00061-CR

                                         Tino CARTER,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                     From the County Court at Law No. 8, Bexar County, Texas
                                     Trial Court No. 403368
                         The Honorable Liza Rodriguez, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: February 27, 2013

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed or suspended sentence on November 7, 2012. The notice of

appeal was due to be filed on December 7, 2012. TEX. R. APP. P. 26.2(a)(1). A motion for

extension of time to file the notice of appeal was due on December 27, 2012. TEX. R. APP. P.

26.3. Appellant filed a notice of appeal on January 4, 2013, and a motion for extension of time

on January 4, 2013. Therefore, this court ordered appellant to show cause in writing why this

appeal should not be dismissed for lack of jurisdiction.
                                                                                  04-13-00061-CR


       On February 20, 2013, appellant’s attorney filed a response in which counsel agreed the

notice of appeal was not timely and this court lacked jurisdiction over the appeal. Accordingly,

we dismiss this appeal for lack of jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988); see also Ater v. Eighth

Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (out-of-time appeal from felony

conviction may be sought by filing a writ of habeas corpus pursuant to Texas Code of Criminal

Procedure article 11.07).


                                                    PER CURIAM

Do not publish




                                              -2-